Citation Nr: 0622545	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 
2002) for herpes simplex virus (HSV), due to VA treatment in 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

There is no evidence of record that a herpes simplex virus 
was caused by hospital care or medical treatment by VA.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 (West 
2002) for herpes simplex virus due to VA treatment in 1996 
are not met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.361, 3.800 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1996, the veteran had an aortic valve replacement 
and a three-vessel coronary bypass performed at a VA Medical 
Center.  He believes he acquired herpes simplex virus as a 
result of fault of the VA in furnishing hospital care, 
specifically a blood transfusion in conjunction with the 
surgery. 

38 U.S.C.A. § 1151 states that disability compensation shall 
be awarded for a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care or medical treatment 
furnished by the VA and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.

Per 38 C.F.R. § 3.361, to establish actual causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination directly caused the 
veteran's additional disability or death, as distinguished 
from a remote contributing cause.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Proof of causation of additional disability 
by an event not reasonably foreseeable is an alternative 
avenue for showing proximate cause.

The evidence of record is mixed as to whether or not the 
veteran has HSV.  For example, in November 2001 he was 
advised by his VA physician that a test for herpes was 
negative and that there was no clinical evidence of herpes.  
A lab report from Quest Diagnostics just one month later 
indicated "herpes simplex virus isolated."  In January 2002 
a VA physician reported that a viral culture was negative and 
there were no signs of HSV.  A March 2003 VA lab report of a 
herpes test of the veteran's serum noted an "IgG antibody 
present, suggesting previous or current infection."  There 
is no relevant medical evidence of record, VA or private, 
dated after March 2003.

Assuming for the purpose of analysis that the veteran does 
have an additional disability, HSV, there is no evidence it 
was caused by VA hospital care.

There is, in fact, no evidence of record indicating that the 
veteran received a blood transfusion in conjunction with his 
surgery.  The Autologous Blood Record for the veteran surgery 
does not reflect a transfusion but, rather that the veteran's 
blood was recycled.

An August 2001 letter from J. Michael Rooney, Jr., M.D., is 
of record.  Dr. Rooney provided the following information: He 
was the veteran's primary care physician; that the veteran 
told him that since his 1996 VA surgery he has had a facial 
rash which is "possibly secondary to herpes;"  that "I 
have never been able to prove this, but I did find IgG 
antibodies...[which] means that he was exposed at some point;" 
that the veteran believes that he got the HSV from a VA blood 
transfusion; and that "I cannot prove this, but I cannot 
disprove it either."

Dr. Rooney did not say that the veteran actually had HSV at 
the time of his letter, only that he had been exposed to HSV 
"at some point."  Dr. Rooney did not say that the veteran 
got HSV from a VA blood transfusion, only that he could not 
disprove the veteran's stated belief that he got HSV from a 
VA blood transfusion.

An October 2001 letter from Edward F. Pitard, M.D., is of 
record.  Dr. Pitard provided the following information: That 
the veteran had a lab report which was positive for 
antibodies to HSV-II; that "there needs to be corroboration 
of the lab test, e.g., clinical diagnosis, tzank smear, 
culture.  The lab test only proves exposure;" that it would 
be "almost impossible" for the veteran to have contracted 
herpes of the genitalia via a blood transfusion; that the 
fact that the veteran did not contract HSV via a blood 
transfusion "doesn't mean that he didn't contract this via 
direct contact, e.g., toilet seat, infected health care 
worker;" that the veteran returned two weeks after his first 
visit and had a "juicy lesion" on his penis compatible with 
herpes simplex; that where and how the veteran got herpes 
"is a mystery to me;" that the veteran was emphatic that he 
got it through a blood transfusion but, as he had stated 
previously, "I do not think this is likely."

Dr. Pitard did not say the veteran contracted herpes through 
a VA blood transfusion.  Rather, he said the veteran was 
emphatic that he contracted herpes through a blood 
transfusion, but it was a mystery to him as to where and how 
the veteran got herpes, but it would be almost impossible to 
contract it through a blood transfusion. 

It is evident that the veteran feels he has HSV which he 
believes he contracted because of VA treatment; specifically, 
a blood transfusion in conjunction with a surgical procedure.  
There is, however, no competent medical evidence that herpes 
could be contracted through a blood transfusion and there is 
competent medical evidence that herpes could not be 
contracted through a blood transfusion.  



The veteran, as a layman, can not provide competent medical 
evidence of a diagnosis (HSV) or its etiology (a blood 
transfusion).  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

Nor are the veteran's beliefs regarding a diagnosis and 
etiology which are merely recorded in medical reports, 
without being adopted by a medical professional, competent 
medical evidence. 

Absent any competent medical evidence of faulty treatment by 
VA, the preponderance of the evidence is against the claim, 
there is not doubt to be resolved and the claim for 
compensation under 38 U.S.C.A. § 1151 must be denied.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify in a March 2003 letter 
which preceded the adjudication.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claim are harmless error, as service connection has been 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
The veteran may identify relevant documents and authorize VA 
to obtain them, and VA must then make reasonable attempts to 
obtain them; or he can submit them on his own.  In this case, 
VA and private medical records have been obtained, as have 
medical opinions.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
herpes simplex virus (HSV), due to VA treatment in 1996, is 
denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


